Citation Nr: 1543959	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  11-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of that hearing is of record.

In March 2014 and April 2015, the Board remanded the issue on appeal for further development.


FINDING OF FACT

The most probative evidence is against finding that the Veteran's current back disability had its onset in service or is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a back disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in January 2010.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran's service personnel records are on file, as are various post-service medical records.  A VA examination has been conducted and an opinion obtained.  

The Board notes that the actions requested in the March 2014 and April 2015 remands have been undertaken.  In this regard, the Veteran was asked by a March 2014 letter (erroneously dated March 2013) to identify treatment providers and provide an authorization to release records.  He did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  Additionally, Social Security Administration records and VA treatment records were obtained, and a VA examination was conducted in September 2014.  Regarding the April 2015 remand instructions, the Agency of Original Jurisdiction attempted to obtain the Veteran's service treatment and personnel records, and while the Veteran's personnel records have been associated with the file, his service treatment records (STRs) could not be obtained.  The Veteran was notified of the unavailability in an August 2015 letter and again in the August 2015 Supplemental Statement of the Case.  However, the Veteran did not submit additional evidence regarding these records.  Accordingly, while a formal finding of unavailability was not made, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to events in service, his treatment history and symptomatology.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As noted above, the Veteran's STRs are not available.  The legal standard for proving such claims is not lowered.  Russo v. Brown, 9 Vet. App. 46 (1996).  However, the VA has a heightened duty to explain its findings and conclusions     and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim was undertaken with this duty in mind.  

Except as otherwise provided by law, a claimant has the responsibility to present  and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2015).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

During his June 2013 hearing, the Veteran asserted that he injured his back during a long hike in January 1976.  He also asserted that his back pain has persisted since then and that there were no other incidents since service that could have caused his back disability.

As an initial matter, the Board notes that the Veteran has been diagnosed with a current back disability.  For example, the September 2014 VA examiner diagnosed degenerative osteoarthritis, minimal dextroscoliosis of the lumbar spine, and right sacroiliitis.  Accordingly, the first element required to establish service connection, a current disability, has been met.  Thus, the question becomes whether the current disability is related to service.  

As has been noted, the Veteran's STRs are not available.  The Veteran's enlistment examination and concurrent report of medical history are available and do not indicate that the Veteran had a back disability at the time of entrance into the military.  Post-service, a back injury was first noted in private records from May 1980 in which the Veteran reported fracturing his vertebra in 1979.  However, x-rays obtained in May 1980 showed the dorsal and cervical spine were within normal limits four years after the Veteran's separation from service.  Furthermore, x-rays obtained in March 1982 did not reveal a fracture, and the 2014 VA examiner noted that an August 1983 lumbosacral spine x-ray did not indicate any arthritis of the spine.  As the evidence     of record indicates that the Veteran did not develop arthritis within one year from the date of termination of service, it cannot be presumed that any currently diagnosed arthritis began in service.  38 C.F.R. §§ 3.307, 3.309.

While the Veteran reported at his June 2013 hearing that the only injury he has sustained to his back was in January 1976 and that he has had continuing back pain since that time, the evidence of record does not support that assertion.  Specifically, treatment records indicate that the Veteran has reported numerous injuries causing him back pain since his separation from service including:  a motor vehicle accident in October 1979 (as reported during private treatment in May 1980); falling down stairs in March 1982; a history of four whiplash injuries (as reported during VA treatment in September 1983); being hit with a car jack in the mid-1980's (as reported during a VA examination in September 2014); an unknown injury in November 1985; playing basketball in September 1986; walking down stairs in October 1986; being run into while going down stairs in February 1988; lifting his leg or lifting weights with his legs in October 1988; wrestling with another person in January 1990; multiple car accidents and fights (as reported during VA treatment in February 1990); picking up a dog in September 1991; wrestling with another person in May 1992; lifting a dog over a fence in August 1997; cutting trees in     his yard  in February 2002; and hard work and car wrecks (as reported during VA treatment  in November 2007).  Thus, the Board finds that the Veteran did not credibly report the history of his back injuries during the June 2013 hearing.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (conflicting statements of the Veteran are factors that the Board can consider and weigh against a Veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Veteran was afforded a VA spine examination in September 2014.  After reviewing the claims file and examining the Veteran, the examiner opined that       the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury.  In support of her opinion, the examiner noted the Veteran's lengthy history of traumatic back injuries, his reported work activity including strenuous labor, and his risk factors for degenerative disc disease including poly-substance abuse.  In further support of her opinion, the examiner referred to a July 1997 opinion of Dr. Parmet that the highly segmental changes noted in the Veteran's spine x-rays were compatible with a traumatic injury.  While the 2014 examiner accepted the Veteran's assertions that his back was injured in service as a result of strenuous exercise, she found that an exercise induced injury was not a "traumatic injury" of the kind that would produce the degenerative changes noted   by Dr. Parmet as the likely cause of the Veteran's back disability.  Ultimately, the examiner found that the Veteran's back disability was not incurred in or caused by his service.  There is no medical opinion of record to the contrary.
The Board finds the VA examiner's opinion that the Veteran's back disability is not related to his service to be highly probative.  The VA examiner's opinion was based on examination of the Veteran and a thorough review of the claims file.  Moreover, the opinion provided an adequate rationale for the opinion provided.  Accordingly, this opinion is entitled to great probative weight.  See Nieves-Rodriguez v. Peake,   22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning of the conclusion that contributes to the probative value of a medical opinion).

To the extent that the Veteran and his sister believe that the Veteran suffers from a back disability as a result of military service, as lay persons, they have not shown    that they have specialized training sufficient to render such a diagnosis.  Accordingly, their opinions as to the etiology of the Veteran's back disability do not constitute competent medical evidence, as the diagnosis of degenerative osteoarthritis, minimal dextroscoliosis of the lumbar spine, and right sacroiliitis require medical expertise      to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board finds the opinion of the VA examiner to be of greater probative value than the lay contentions.

In sum, there is no competent evidence of arthritis within the year following discharge from active service, and the most probative medical opinion of record indicates the Veteran's current back disability is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a back disability.

Ultimately, the claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for a back disability is denied.

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


